IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs August 2, 2005

                       STATE OF TENNESSEE v. JERRY BELL

                 Direct Appeal from the Criminal Court for Shelby County
               Nos. 01-11775, 01-11783, 01-11784  Arthur T. Bennett, Judge



                  No. W2004-01355-CCA-R3-CD - Filed September 12, 2005


The appellant, Jerry Bell, was convicted by a jury in the Shelby County Criminal Court of two counts
of aggravated robbery and one count of aggravated burglary. The appellant received a total effective
sentence of twenty years incarceration in the Tennessee Department of Correction. On appeal, the
appellant challenges the sufficiency of the evidence supporting his convictions and the sentences
imposed for those convictions. Upon review of the record and the parties’ briefs, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID H. WELLES and J.C.
MCLIN , JJ., joined.

Tony N. Brayton (on appeal), Robert Wilson Jones (on appeal), William E. Robilio (at trial), and
Harry Sayle (at trial), Memphis, Tennessee, for the appellant, Jerry Bell.

Paul G. Summers, Attorney General and Reporter; Rachel E. Willis, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Paul Hagerman, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                                      I. Factual Background

        At trial, Albert L. Bailey testified that on April 27, 2001, he and his wife, Nellie V. Bailey,
lived in a house located at 6700 Birch Run Lane. Mr. Bailey stated that on that day, he was eighty-
seven years old and his wife was eighty-five. They were both retired. Just ten days prior, Mr. Bailey
had undergone his second heart operation, and, on April 27, he was still recuperating. As a result,
he could not perform certain chores. Therefore, early in the morning of April 27, Mr. Bailey’s
neighbor had run an “edger” in the area where the Baileys’ yard met the sidewalk. At 9:00 a.m., Mr.
Bailey went outside to sweep the grass clippings from the sidewalk.
        Shortly thereafter, a young man, later identified as the appellant, walked up to Mr. Bailey and
asked for the time. Mr. Bailey responded that he had left his watch in the house. Mr. Bailey
recalled, “He had his arm, his hand under his arm and he stepped a little bit closer to me and he said
‘go in the house old man, don’t make me kill you.’” The appellant held a dark colored pistol in the
hand underneath his arm.

        Mr. Bailey stated that the appellant pointed the pistol at him as he directed Mr. Bailey into
the back door of the house. They went from the carport to the patio then into the laundry room of
the house. When they entered the laundry room, the appellant grabbed Mr. Bailey’s arm and pressed
the pistol into the back of Mr. Bailey’s head, pushing him further into the house. From the laundry
room, Mr. Bailey called out to his wife who was sitting in the living room reading the Bible. Mr.
Bailey testified, “I alerted my wife and told her that I was being held hostage.”

        Mrs. Bailey got up from the chair in which she was sitting. Mr. Bailey testified that Mrs.
Bailey was “alarmed and hysterical.” The appellant ordered the Baileys to sit on the couch. The
appellant kept telling Mr. Bailey, “[T]ake me to the money, I want the money, I know you got
money.” Mr. Bailey told the appellant that they did not have any money. Mr. Bailey then recalled
that he had money in a cigar box that he had collected from his Sunday school class. Mr. Bailey
retrieved the cigar box and gave it to the appellant. The appellant took the money, approximately
sixty-five dollars in cash, and crammed it into his pocket. Mr. Bailey testified that both he and his
wife were afraid during the encounter.

         Mr. Bailey testified that his billfold was “laying on the bar in the little kitchenette with [his]
car keys and [his] knife.” The appellant took the keys and the knife, but he found no money in the
billfold. After searching the billfold, the appellant pressed Mrs. Bailey as to whether she had any
money. The appellant retrieved Mrs. Bailey’s purse and dumped the contents on the floor. He took
all of the cash that was in the purse, approximately fifteen dollars. The appellant then ripped the
living room telephone off of the wall.

        After the appellant had taken money from the Baileys, they heard someone come into the
back door of the house. Mrs. Bailey asked who had entered the house. An unidentified man wearing
a ski mask came into the living room. The man asked Mr. Bailey if he had a gun in the house. Mr.
Bailey, not thinking about the shotgun in his bedroom closet, responded that he did not have a gun
in the house. Mr. Bailey believed the man was interested in knowing if there was a pistol in the
house. The appellant kept his gun trained on the Baileys as the other man went through the house,
pulling out drawers and moving the mattresses. The appellant “was just using curse words still
thinking that [the Baileys] had more money.”

        After discovering the shotgun, the man in the mask returned to the living room and showed
the appellant the shotgun. The appellant looked at Mr. Bailey and stated, “I ought to shoot you, you
lied to me.” The appellant took the shotgun from the other man and asked Mr. Bailey if he wanted
to hold the shotgun. Mr. Bailey said no. He explained, “They [had the] pistol in one hand and the
gun in the other and if I reached a gun I figured he’d shoot me.”


                                                   -2-
         The appellant told the masked man to find something to use to tie the Baileys. Mr. Bailey
told the men that the Baileys’ granddaughter had left a jump rope in the kitchen. The appellant made
Mr. Bailey go to the kitchen and get two chairs. Mr. Bailey was instructed to position the chairs so
they faced one another. Mr. Bailey sat in one chair, and Mrs. Bailey sat in the other. Mr. Bailey
testified that Mrs. Bailey “has osteoporosis and she begged them not to tie her arms back” because
she could not move her arms behind her. Mr. Bailey recalled, “My feet was tied together. We
wasn’t – wasn’t tied to the chair, we was just tied together and our hands tied together.”

        The appellant and the masked man left the house through the back door. As soon as the
Baileys heard the men start the Baileys’ car and leave, they began trying to free themselves from
their bonds. Mr. Bailey was able to untie Mrs. Bailey, and she in turn untied him. The Baileys
called police to report the crimes. The perpetrators took Mr. Bailey’s knife collection, coin
collection, shotgun, sixty-five dollars from Mr. Bailey’s Sunday school collection, and two of Mr.
Bailey’s rings. They also took several items of Mrs. Bailey’s jewelry, including some sentimental
pieces, fifteen dollars from Mrs. Bailey’s purse, a telephone and answering machine, and the Baileys’
car. Mr. Bailey opined that the ordeal lasted approximately forty-five minutes.

        Officer James Rudd of the Memphis Police Department testified at trial that he was
dispatched to the Baileys’ home on April 27, 2001, to investigate a home invasion or robbery call.
Mrs. Bailey met Officer Rudd at the door, saying that they had just been robbed. After ascertaining
that the Baileys did not need medical assistance, Officer Rudd walked through the Baileys’ house.
He discovered that it was “ransacked” and “in disarray.” He recalled that papers were everywhere,
drawers had been pulled out, and furniture had been over turned.

         Officer Patricia Turnmire with the crime scene unit of the Memphis Police Department
testified that she was dispatched to the Baileys’ residence to process the scene. She observed that
the furniture in the house had been disturbed, drawers had been pulled out and rifled through, and
mattresses had been pulled from the beds. She found a jewelry box and several smaller boxes
discarded on one of the beds. Although Officer Turnmire tested several objects for viable
fingerprints, she found none.

       Sergeant Mark Moore testified that on May 17, 2001, he went to 6215 Village Park to locate
a suspect. The appellant was found hiding in a bedroom closet in the house, and he was taken into
custody. Thereafter, on May 22, 2001, Sergeant Moore spoke with the appellant. The appellant
wanted to give a statement. After being apprised of his Miranda rights, the appellant gave a signed
statement, implicating his involvement in the Bailey robbery. Sergeant Moore recalled that the
appellant was “very cooperative.”

        In his statement, the appellant admitted his participation in the robbery of Albert Bailey at
6700 Birch Run Lane on April 27, 2001, at or about 9:30 a.m. The appellant stated that he was
armed with “my 45” at the time of the robbery. He claimed that Sterling Barrett also participated
in the robbery. The appellant acknowledged that he and Barrett took the Baileys’ car, a shotgun,
some jewelry, and about thirty dollars.


                                                -3-
          Sergeant Moore had the appellant to describe the events of April 27, 2001. The appellant
stated:

                 I was walking in the neighborhood and I saw him [Mr. Bailey]
                 outside by the curb. I walked up to him and asked him what time it
                 was. He was walking toward the house while we were talking. I
                 pulled the gun on him when we got close to the garage. We finished
                 walking into the house. Then I asked him who else was in the house
                 and he said his wife. I waited a while and sat both of them down on
                 the couch. I two way’d (two way pager) Sterling and told him that I
                 was ready. Sterling came in the house and tied them up. Then I sat
                 down on the couch and he searched the house. He said he found a
                 [shotgun] and he brought it in the den. Then I told him to sit down
                 [so] I could look. So we took their telephones and we got their car
                 keys and left.

The appellant told Sergeant Moore that the gun which police found in the shed behind the house at
6215 Village Park was the same gun that he took from the Baileys.

       Sergeant Matt Pugh with the Memphis Police Department testified that on May 19, 2001, he
received a call from Mr. Bailey. Mr. Bailey had seen the appellant’s picture in the newspaper and
recognized him as the man who had held the gun on him and his wife. Based upon Mr. Bailey’s
telephone call, Sergeant Pugh prepared a six person photographic array. He took the array to the
Baileys’ home. Mr. Bailey “immediately” identified the appellant as the perpetrator with the gun.

         Officer Timothy Wayne Cooper with the crime scene unit of the Memphis Police Department
testified that on May 7, 2001, he was dispatched to a residence at 6215 Village Park. A storage shed
was located behind the residence. While searching the shed, Officer Cooper discovered a shotgun
in the ceiling panels of the shed. Mr. Bailey later identified the shotgun as the one taken from him.

          The appellant presented no proof at trial.

        Based upon the foregoing, the jury found the appellant guilty of the aggravated burglary of
the Baileys’ home, the aggravated robbery of Mr. Bailey, and the aggravated robbery of Mrs. Bailey.
At the sentencing hearing, the trial court found that the appellant was a Range I standard offender.
The trial court imposed a sentence of ten years incarceration for each of the aggravated robbery
convictions and a sentence of five years for the aggravated burglary conviction. The aggravated
robbery sentences were to be served consecutively to each other, with the aggravated burglary
conviction to be served concurrently with the aggravated robbery sentences, for a total effective
sentence of twenty years. On appeal, the appellant challenges the sufficiency of the evidence
supporting his convictions and the sentences imposed by the trial court.

                                             II. Analysis


                                                   -4-
                                  A. Sufficiency of the Evidence

       On appeal, a jury conviction removes the presumption of the appellant’s innocence and
replaces it with one of guilt, so that the appellant carries the burden of demonstrating to this court
why the evidence will not support the jury’s findings. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982). The appellant must establish that no reasonable trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.
Ct. 2781, 2789 (1979); Tenn. R. App. P. 13(e).

        Accordingly, on appeal, the State is entitled to the strongest legitimate view of the evidence
and all reasonable inferences which may be drawn therefrom. State v. Williams, 657 S.W.2d 405,
410 (Tenn. 1983). In other words, questions concerning the credibility of witnesses and the weight
and value to be given the evidence, as well as all factual issues raised by the evidence, are resolved
by the trier of fact, and not the appellate courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

        We will begin by analyzing the appellant’s conviction for the aggravated robbery of Mr.
Bailey and the aggravated robbery of Mrs. Bailey. Aggravated robbery is defined as robbery
accomplished with a deadly weapon or by display of any article used or fashioned to lead the victim
to reasonably believe it to be a deadly weapon. Tenn. Code Ann. § 39-13-402(a)(1) (1997). Robbery
is defined as “the intentional or knowing theft of property from the person of another by violence or
putting the person in fear.” Tenn. Code Ann. § 39-13-401(a) (1997). “A person commits theft of
property if, with intent to deprive the owner of property, the person knowingly obtains or exercises
control over the property without the owner’s effective consent.” Tenn. Code Ann. § 39-14-103
(1997).

        Mr. Bailey testified that the appellant approached him as he was working in his yard and
asked for the time. After Mr. Bailey was unable to answer the appellant’s question, the appellant
drew a pistol on Mr. Bailey. The appellant then led Mr. Bailey at gunpoint into his house. Mrs.
Bailey was in the living room reading a Bible. The appellant, holding the weapon on the Baileys,
instructed them to sit on the couch and demanded money. He and his accomplice took money and
property from both Mr. and Mrs. Bailey. The appellant also took a shotgun belonging to Mr. Bailey.
The perpetrators left Mr. and Mrs. Bailey tied up as they absconded with the Baileys’ car. Mr. Bailey
asserted that both he and Mrs. Bailey were afraid during the encounter. Mr. Bailey’s shotgun was
found in a shed behind the house in which the appellant was arrested. Additionally, the appellant’s
confession corresponds with Mr. Bailey’s testimony. We conclude that the foregoing evidence
amply establishes the appellant’s guilt of the aggravated robberies of the Baileys.

       In order to sustain the appellant’s conviction for aggravated burglary, the State was required
to prove that the appellant entered the Baileys’ residence without the effective consent of the
property owner with the intent to commit a theft. Tenn. Code Ann. §§ 39-14-401(1)(A), -402(a)(1),
and -403(a) (1997). The evidence clearly establishes that the appellant entered the Baileys’ home
without their effective consent. Specifically, Mr. Bailey testified that he did not want the appellant
to come into the house and take their property. As the appellant entered the Baileys’ home, he


                                                 -5-
immediately began demanding money. He proceeded to take cash and property belonging to the
Baileys, again without their consent. Accordingly, we conclude that the evidence is more than
sufficient to establish the appellant’s guilt of aggravated burglary.

                                            B. Sentencing

        On appeal, the appellant challenges the length of the sentences imposed by the trial court.
Specifically, the appellant argues that the trial court incorrectly applied several enhancement factors.
Appellate review of the length, range or manner of service of a sentence is de novo. Tenn. Code
Ann. § 40-35-401(d) (2003). In conducting its de novo review, this court considers the following
factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the presentence
report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on enhancement and mitigating factors; (6) any statement by the appellant in his own behalf;
and (7) the potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102, -103, -210
(2003); see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). The burden is on the appellant
to demonstrate the impropriety of his sentences. Tenn. Code Ann. § 40-35-401, Sentencing
Commission Comments. Moreover, if the record reveals that the trial court adequately considered
sentencing principles and all relevant facts and circumstances, this court will accord the trial court’s
determinations a presumption of correctness. Id. at (d); Ashby, 823 S.W.2d at 169.

        At the time the appellant was sentenced, the statute provided that to determine the correct
length of a sentence, the trial court was to begin at the presumptive minimum, then the trial court
would “enhance the sentence within the range as appropriate for the enhancement factors, and then
reduce the sentence as appropriate for the mitigating factors.” Tenn. Code Ann. § 40-35-210(e). The
presumptive sentence for a Class B and a Class C felony is the minimum sentence within the
appropriate range. Tenn. Code Ann. § 40-35-210(c). The appellant was sentenced as a Range I
standard offender. Accordingly, the presumptive sentence for the appellant’s Class B felony
convictions was eight years and the presumptive sentence for his Class C felony conviction was three
years. Tenn. Code Ann. § 40-35-112(a)(2) and (3) (2003).

       At the sentencing hearing, Mr. Bailey testified:

                       As a victim of a robbery, my wife and I were afraid to go
               outside in our yard. Being elderly retired people, our home that we
               had lived in for 18 years meant a lot to us. We had a beautiful home
               and lawn. We enjoyed working in the yard and tending to our
               flowers. After we were robbed, we did not feel safe in our home. We
               were forced to [sell] our home and move in with our daughter. Many
               items that were stolen were things that meant a great deal to my wife
               and I and could not be replaced. I had a stroke due to the stress that
               was brought on by the robbery. This was something that we will
               never forget and hope never happens again. This has been an


                                                  -6-
               emotional and life-style change for us. We feel like that we were
               forced to change our life because of this.

       At the conclusion of the sentencing hearing, the trial court found the existence of the
following enhancement factors:

               (2) The [appellant] has a previous history of criminal convictions or
               criminal behavior in addition to those necessary to establish the
               appropriate range;

               (3) The [appellant] was a leader in the commission of an offense
               involving two (2) or more criminal actors;

               (5) A victim of the offense was particularly vulnerable because of age
               or physical or mental disability . . . ;

               (6) The [appellant] treated or allowed a victim to be treated with
               exceptional cruelty during the commission of the offense;

               (7) The personal injuries inflicted upon or the amount of damage to
               property sustained by or taken from the victim was particularly great;

               (14) The felony was committed while on any of the following forms
               of release status if such release is from a prior felony conviction:

               (A) Bail, if the [appellant] is ultimately convicted of such prior
               felony;

               (21) The [appellant] was adjudicated to have committed a delinquent
               act or acts as a juvenile that would constitute a felony if committed
               by an adult.

Tenn. Code Ann. § 40-35-114(2), (3), (5), (6), (7), (14)(A), and (21) (2003). The trial court
enhanced each of the appellant’s sentences by two years, imposing a ten-year sentence for each
aggravated robbery conviction and a five-year sentence for his aggravated burglary conviction. On
appeal, the appellant argues that the trial court erred in applying enhancement factors (3), (5), and
(7).

        Initially, we note that the appellant does not contest the application of enhancement factors
(2), (6), (14)(A), and (21). We conclude that the record contains sufficient evidence for the
application of these enhancement factors.




                                                -7-
        Regarding the application of enhancement factor (3), we note that “[o]ur cases have
established that enhancement for being a leader in the commission of an offense does not require that
the [appellant] be the sole leader but only that he be ‘a’ leader.” State v. Hicks, 868 S.W.2d 729, 731
(Tenn. Crim. App. 1993). The proof at trial revealed that the appellant held the Baileys at gunpoint
throughout the entire ordeal, including while his cohort ransacked their house. The appellant
admitted that he “two way’d” his accomplice to invite him to enter the house. Moreover, the
appellant directed the accomplice to find something with which to bind the Baileys. We conclude
that there was ample evidence supporting the application of this enhancement factor to each of the
appellant’s crimes.

        The appellant also challenges the applicability of enhancement factor (5), that the victims
were particularly vulnerable due to their age. See Tenn. Code Ann. § 40-35-114(5). The evidence
adduced at trial and at the sentencing hearing reveals that Mr. Bailey was eighty-seven years old at
the time of offenses. He had undergone his second heart surgery just ten days prior to the offenses.
Because he was not strong enough to cut the grass at the edge of his yard on the morning of these
offenses, his neighbor did it for him. Mrs. Bailey was eighty-five years old at the time of the
offenses. She begged the appellant not to bind her hands behind her back because her osteoporosis
made it impossible for her to draw her arms behind her. Further, the record reveals that the Baileys’
granddaughter frequently came to the residence to check on the status of her elderly grandparents.
We conclude that this evidence supports the application of this enhancement factor to each of the
appellant’s convictions. See State v. Dean, 76 S.W.3d 352, 378-79 (Tenn. Crim. App. 2001).

        The appellant also challenges the application of enhancement factor (7), that “[t]he personal
injuries inflicted upon or the amount of damage to property sustained by or taken from the victim
was particularly great.” Tenn. Code Ann. § 40-35-114(7). The trial court applied this enhancement
factor based upon the damage that resulted when the appellant and his accomplice ransacked the
Baileys’ house. Moreover, the State concedes that there is no evidence in the record to support that
the amount of property damage sustained by the victims were particularly great. Based upon our
review, we conclude that the record does not support the application of this enhancement factor on
this basis. However, we conclude that this enhancement factor is appropriate based upon the great
personal injuries suffered by the Baileys as a result of the offenses. This court has previously
“construed the legislative intent in the term ‘personal injuries’ as broad enough to include not only
physical harm, but also severe emotional injuries and psychological scarring.” State v. Williams,
920 S.W.2d 247, 259 (Tenn. Crim. App. 1995) (citing State v. Smith, 891 S.W.2d 922, 930 (Tenn.
Crim. App. 1994)). For example, this enhancement factor has been applied when a victim “suffered
depression, anxiety, and other emotional problems . . . however, the record must indicate that [the
victim’s] psychological injuries were particularly great before factor [(7)] can be applied.” Id.

       In the instant case, Mr. Bailey testified that before the crimes, he and his wife frequently
enjoyed being in the yard of the home they had owned for eighteen years. After the crimes, the
Baileys were afraid to go into their yard. They became so afraid that they were forced to sell their
home and move in with their daughter. Mr. Bailey categorized the impact of the crimes as an
“emotional and life-style change” for him and his wife. Additionally, Mr. Bailey suffered a stroke


                                                 -8-
as a result of the stress of the offenses. We conclude that this proof supports the application of
enhancement factor (7). Accordingly, we conclude that the trial court did not err in sentencing the
appellant to ten years for each of his aggravated robbery convictions and to five years for his
aggravated burglary conviction.

       The appellant asserts that as a result of Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531
(2004), the trial court should not have acted as fact finder in determining the application of
enhancement factors or the imposition of consecutive sentencing.

        In Blakely, the Supreme Court explained that the “‘statutory maximum’ for Apprendi[v. New
Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000)] purposes is the maximum sentence a judge may
impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.”
Blakely, 542 at __, 124 S. Ct. at 2537. Immediately after Blakely was released, this court maintained
that Blakely “calls into question the continuing validity of our current sentencing scheme.” State v.
Julius E. Smith, No. E2003-01059-CCA-R3-CD, 2004 WL 1606998, at *4 (Tenn. Crim. App. at
Knoxville, July 19, 2004). However, in State v. Gomez,163 S.W.3d 632, 661 (Tenn. 2005), a
majority of our supreme court recently found that, unlike the sentencing scheme discussed in
Blakely, “Tennessee’s sentencing structure does not violate the Sixth Amendment.” Accordingly,
we must conclude that the trial court did not err in failing to submit the enhancement factors to the
jury for their determination. Moreover, this court has previously determined that Blakely does not
impact Tennessee’s consecutive sentencing scheme. See State v. Earice Roberts, No.
W2003-02668-CCA-R3-CD, 2004 WL 2715316, at *12 (Tenn. Crim. App. at Jackson, Nov. 23,
2004), perm. to appeal denied, (Tenn. 2005). The appellant is not entitled to relief on this issue.

                                         III. Conclusion

       Finding no reversible error, we affirm the judgments of the trial court.



                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE




                                                -9-